—In an action to recover possession of real property, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered April 24, 2000, as, after a nonjury trial, determined that the defendants are the owners, by adverse possession, of the real property, and dismissed the complaint, and the defendants cross-appeal from the same judgment.
Ordered that the cross appeal is dismissed, as the defendants are not aggrieved by the judgment (see, CPLR 5511); and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the defendants are awarded one bill of costs.
The trial court correctly determined that the defendants acquired title by adverse possession to the portions of the plaintiff’s property that are occupied by their garage, concrete slab, and driveways (see, RPAPL 522; Gaglioti v Schneider, 272 AD2d 436). Contrary to the plaintiff’s contention, there was adequate evidence before the court to specifically identify the property the defendants claimed by adverse possession. Altman, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.